EVERETT, Senior Judge
(dissenting):
I do not agree with the majority’s holding that “any alleged defects [in the preferral process] based on coercion were waived” by appellant’s failure to raise the matter at trial. 45 MJ at 182. Following the rationale set out by Judge Wiss in his opinion concurring in the result in United States v. Hamilton, 41 MJ 32,40-41 (CMA 1994), I would not invoke waiver as a bar to our resolving the merits of an allegation of command influence, whatever the stage at which it purportedly had occurred. Accord United States v. Blaylock, 15 MJ 190,193 (CMA 1983).